Notice of Pre-AIA  or AIA  Status
Notice of Allowability
1.    This notice of allowance is responsive to the RCE and amendments and arguments filed by Applicant on 1/13/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s arguments are persuasive as to the allowability of the claims and for the reasons presented below, all previous rejections and arguments are considered moot.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
 
Allowable Subject Matter
2.    Claims 1-15, 19 and 21 are allowed. Claims 16-18 and 20 are cancelled. 
3. The following is an examiner’s statement of reasons for allowance.
Claims 1, and 9
Applicant’s argument to Case and Green in light of the amendment is persuasive. Specifically, applicants argument that the prior art does not teach the enabling of a size adjustment treatment zone marker in response to user input. While Case teaches (fig. 14) the user can input treatment duration, type and energy level at a specific point or treatment area in the display, Case does not allow the user to adjust a treatment zone marker size. Green teaches issue markers or points of interest markers on tissue (fig. 8) and where multiple markers can be used. However, the markers do not appear to indicating treatment zones and none of the markers are adjustable in size. The new prior art of Seip, Mikhail and Munrow show a user interface that allows a user to adjust the location and size of a treatment area. However, the 
With respect to claims 2- 8, 10-15 and 21 import the same features as depending from claims 1 and 9, thus are allowed for the same reasons. For all these reasons, the claims are thus allowed over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached on M-f 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179